ROBERTS, Chief Justice,
dissenting.
Once again a majority of this Court awards a publicly funded lifetime pension to a former public official convicted of abusing his office for personal gain, ignoring once again the long-standing principle of common law and common decency that any employee, public or private, who breaches his duty of fidelity must not be permitted to reap a profit from his dishonesty. See Bellomini & Cianfrani v. State Employees’ Retirement Board, 498 Pa. 204, 213-18, 445 A.2d 737, 741-44 (1981) (Roberts, J., joined by Larsen, J., dissenting); Miller & Fineman v. State Employees’ Retirement Board, 498 Pa. 103, 106-12, 445 A.2d 88, 90-92 (1981) (Roberts, J., joined by Larsen and Kauffman, JJ., in support of reversal). Once again I dissent.
On February 6, 1979, John H. Nacrelli, then Mayor of Chester, was found guilty by a jury in Federal District Court on all five counts of an indictment charging him with participating and conspiring to participate in the conduct of the affairs of the Chester Police Department through a pattern of racketeering activity, conspiracy to obstruct law enforcement with the intent to facilitate an illegal gambling business, and filing false federal income tax returns.
On March 19, 1979, Nacrelli submitted his resignation as Mayor of Chester, to become effective six weeks later on April 27,1979 — a date which would assure Nacrelli’s completion of the twenty years of service required for his receipt of retirement benefits. Also on March 19, Nacrelli applied for his pension, with payments to commence on April 28, 1979, the day after his “resignation.” Remarkably, Nacrelli’s application was immediately approved by appellee Officers and Employees Retirement Board on March 20, the following day. One day later, on March 21, 1979, Nacrelli’s post-verdict motions were denied, and he was sentenced to a term *304of six years’ imprisonment and a consecutive term of five years’ probation.1
Notwithstanding the jury’s verdict of guilty and the court’s imposition of sentence, Nacrelli continued to serve as Mayor of Chester until April 27, after which appellee began making pension payments to him. Following a challenge to the propriety of these payments by the Attorney General of Pennsylvania and the District Attorney of Delaware County, the Court of Common Pleas of Delaware County held, on the authority of Burello v. State Employes’ Retirement Board, 49 Pa.Cmwlth. 364, 411 A.2d 852 (1980), that the Forfeiture Act was invalid as an “ex post facto” law when applied to Nacrelli, who had committed all of the crimes for which he was convicted before July 8, 1978, the date of enactment of the Forfeiture Act. This appeal followed.2
In' the two previous cases before this Court involving the pensions of dishonest public servants, retirement benefits have been awarded, over my dissent, on the theory that, until the enactment of the Forfeiture Act, the requirement of honest public service was not a condition of eligibility for retirement benefits, and that a public servant who has met all previously stated conditions such as age and years of service has “vested rights” which may not constitutionally be impaired. See Bellomini & Cianfrani v. State Employees’ Retirement Board, supra, 498 Pa. at 213-18, 445 A.2d at 741-44 (O’Brien, C.J., announcing the judgment of the Court). See also Miller & Fineman v. State Employees’ Retirement Board, supra, 498 Pa. at 103, 445 A.2d at 88 (Ó’Brien, C.J., joined by Flaherty, J., in support of affirmance). Although any theory that rewards public officials for their dishonesty is both untenable and abhorrent, at least *305the theory previously advanced by some members of this Court limited the special class of public servants entitled to retirement benefits despite their crimes to those public servants who had fulfilled all conditions of eligibility — other than the paramount condition of faithful performance — before the enactment of the Forfeiture Act in 1978.3 So, too, the “ex post facto” theory relied upon by the court of common pleas, although manifestly erroneous, limits the privileged class of dishonest public servants to those who committed their crimes before July 8, 1978.
On the other hand, the “contract” theory advanced by the opinion of Mr. Justice Nix would permit any public servant who began employment before the enactment of the Forfeiture Act to breach the public trust at any time in the future and still receive a public pension, notwithstanding that opinion’s emphatic assertion that “the real and practical need involved is to prevent future wrongdoing.” (Opinion of Mr. Justice Nix at 10) (emphasis in original). According to the opinion of Mr. Justice Nix, because the Legislature did not expressly inform Nacrelli and others hired before July of 1978 that commission of a crime in violation of the public trust would result in the loss of their publicly funded pensions, all such employees may breach their duty of fidelity at any time during their service and still retire in comfort at the public’s expense.
Whatever may be the merits of a rigid “contract” theory of retirement benefits as applied to amounts of compensation and to technical conditions of eligibility, this theory clearly has no legitimate application to the condition of faithful service. What reasonable expectation could possibly be defeated by the Legislature’s explicit recognition of the principle — long embodied in the common law and obvious to common decency and common sense — that an employee who uses his office to defraud the people whom he serves will not receive retirement benefits paid for by the people whom he *306has defrauded? Where is the unfairness, where is the unreasonable impairment of contract, in the Legislature’s giving notice to potential wrongdoers that their future abuses of the public trust will deprive them of a pension? Can it honestly be said that a public employee’s legitimate expectations have been unfairly frustrated by this legislative attempt to address a “real and practical need”?
It is, of course, of little comfort that the appalling theory espoused by the opinion of Mr. Justice Nix represents only his view and that of Mr. Justice McDermott, for the fact remains that, once again, a former public official has been rewarded for years of dishonest public service with a lifetime pension at public expense. Manifestly, as should have been done in the cases of Miller, Fineman, Bellomini and Cianfrani, the order approving the payment of pension benefits to convicted felon John Naerelli should be reversed and this unconscionable misuse of public funds halted once and for all. Common decency, common sense, and common fairness demand nothing less.
LARSEN, J., joins in this dissenting opinion.

. Nacrelli’s conviction was subsequently affirmed on appeal, United States v. Nacrelli, 468 F.Supp. 241 (E.D.Pa.1979), affd, 614 F.2d 771 (3d Cir.1980).


. Incredibly, in addition to receiving thousands of dollars of publicly funded retirement benefits by way of today’s decision, convicted felon Nacrelli has been represented throughout these proceedings, including this appeal, at public expense, by the Assistant City Solicitor of the City of Chester.


. Under this theory, ex-mayor Nacrelli, who did not fulfill the years-of-service requirement for eligibility until after his conviction, would be denied entitlement to a publicly funded pension, as indeed he should be in any event.